
	

115 S3678 IS: To amend the Federal Assets Sale and Transfer Act of 2016 to provide flexibility with respect to the leaseback of certain Federal real property, and for other purposes.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3678
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Mr. Peters (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Assets Sale and Transfer Act of 2016 to provide flexibility with respect to
			 the leaseback of certain Federal real property, and for other purposes.
	
	
		1.Leaseback restriction
 Section 12(b)(4) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended—
 (1)by inserting for a period of greater than 3 years before the period at the end; (2)by striking None of the and inserting the following:
				
 (A)In generalNone of the; and (3)by adding at the end the following:
				
 (B)RequirementsA leaseback under this paragraph— (i)shall expire on or before the last day of the 3-year period beginning on the date of the sale of the respective property;
 (ii)may not contain any options to extend or renew the leaseback; (iii)may only be entered into once for purposes of temporarily housing the Federal agency in the property at the time of the sale; and
 (iv)shall only be for the purpose of facilitating the sale of the respective property..  